Citation Nr: 0940519	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-30 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for rheumatoid arthritis has been 
received. 

2.  Entitlement to service connection for rheumatoid 
arthritis.

3.  Entitlement to service connection for gout, claimed as 
secondary to arthritis.

4.  Entitlement to an increased rating for renal 
insufficiency with hypertension, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from May 1977 to May 1997.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts that denied an increased rating for 
renal insufficiency with hypertension, denied service 
connection for gout secondary to service-connected renal 
insufficiency with hypertension, and determined that new and 
material evidence to reopen a claim for service connection 
for rheumatoid arthritis had not been submitted.  

In light of the Board's favorable decision on the claim to 
reopen, the Board has characterized the appeal involving 
rheumatoid arthritis as encompassing the two matters set 
forth on the title page.  

The issues of entitlement to service connection for 
rheumatoid arthritis, on the merits, and for gout, claimed as 
secondary to arthritis, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for rheumatoid 
arthritis was denied in a November 1997 rating decision.  The 
Veteran did not initiate an appeal of this decision, and thus 
the decision became final.  

2.  The evidence received since the November 1997 rating 
decision is new and, when considered with the previous 
evidence of record, it relates to an unestablished fact and 
raises a reasonable possibility of substantiating the claim 
for service connection for rheumatoid arthritis.

3.  The Veteran's renal insufficiency with hypertension has 
not been manifested by constant albuminuria with some edema, 
definite decrease in kidney function, or hypertension at 
least 40 percent disabling under diagnostic code 7101.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim for service connection for rheumatoid arthritis.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

2.  The criteria for an increased rating for renal 
insufficiency with hypertension are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.104, Diagnostic Code 
7101, 4.115, 4.115a, 4.115b, Diagnostic Code 7541 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-56 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. 
Sept. 4, 2009).  

Given the Board's favorable disposition of the claim to 
reopen, the Board finds that all notification and development 
action needed to fairly adjudicate this aspect of the appeal 
has been accomplished.  

Prior to the initial adjudication of the Veteran's claim for 
an increased rating in the May 2006 rating decision, he was 
provided notice of the VCAA in February 2006.  The VCAA 
letter indicated the types of information and evidence 
necessary to substantiate a claim for an increased rating, 
and the division of responsibility between the Veteran and VA 
for obtaining that evidence, including the information needed 
to obtain lay evidence and both private and VA medical 
treatment records.  Thereafter, the Veteran received 
additional notice in May 2006, pertaining to the effective 
date element of his claim, and was furnished a statement of 
the case in August 2006.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  See also Mayfield, 444 F.3d 1328; 
Pelegrini, 18 Vet. App. 112.

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, service personnel records, private medical 
records, VA outpatient treatment reports, a VA examination, 
and statements from the Veteran and his representative.  The 
Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2009).

Claim to Reopen

The Veteran's claim for service connection for rheumatoid 
arthritis was denied in a November 1997 rating decision.  The 
Veteran did not initiate an appeal of this decision, and thus 
the decision became final.  The evidence at the time included 
service treatment records showing complaints of joint pains.  
The basis of the denial was that there was no confirmed 
diagnosis of rheumatoid arthritis.

Generally, a final decision issued by the RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. § 
7105(c) (West 2002).  The exception to this rule is 38 
U.S.C.A. § 5108 (West 2002), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  

"New evidence" is evidence that has not previously been 
reviewed by VA adjudicators.  "Material evidence" is 
existing evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2009).

Furthermore, in determining whether evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curium).  The Board must review all of the 
evidence submitted since the last final disallowance of the 
claim on any basis in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

Although the Veteran has not submitted any evidence in 
conjunction with his current claim to reopen, evidence has 
been added to the record subsequent to the November 1997 
denial of the Veteran's claim.  The pertinent evidence 
includes a May 2001 VA examination report and VA treatment 
notes through September 2004.  The VA examination report 
reflects that the rheumatoid factor was positive and that it 
was the examiner's opinion that the positive rheumatoid 
factor is more than likely due to rheumatoid arthritis.  A 
June 2001 VA treatment note reflects a positive rheumatoid 
factor and positive ANA (antinuclear antibody).  

The Board finds that the above evidence is new and material 
in that it indicates that the Veteran tested positive for an 
indicator of rheumatoid arthritis.  As such, this new 
evidence materially alters the previous evidentiary picture 
and establishes a necessary fact and raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. §§ 
3.156, 3.303 (2009).  It is thus new and material evidence 
within the meaning of applicable law and regulations.  New 
and material evidence having been received, the claim for 
service connection for rheumatoid arthritis is reopened.

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher evaluation; otherwise, the lower 
evaluation will be assigned.  See 38 C.F.R. § 4.7 (2009).  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the 
Veteran is requesting an increased rating for an established 
service-connected disability, the present disability level is 
the primary concern and past medical reports do not take 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the most recent examination is 
not necessarily and always controlling; rather, consideration 
is given not only to the evidence as a whole but to both the 
recency and adequacy of examinations.  See Powell v. West, 13 
Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different 
"staged" ratings may be warranted for different time 
periods.

The Veteran's renal insufficiency with hypertension has been 
assigned a 30 percent rating under 38 C.F.R. § 4.115b, 
Diagnostic Code 7541 (2009).  Under this code, renal 
involvement in diabetes mellitus, sickle cell anemia, 
systemic lupus erythematosus, vasculitis, or other systemic 
disease processes is to be rated as renal dysfunction.  Only 
the predominant area of dysfunction shall be considered for 
rating purposes.  38 C.F.R. § 4.115a (2009).

Under 38 C.F.R. § 4.115a, renal dysfunction is rated as 
follows: Albumin constant or recurring with hyaline and 
granular casts or red blood cells; or transient or slight 
edema or hypertension at least 10 percent disabling under 
diagnostic code 7101 warrants a 30 percent rating.  Constant 
albuminuria with some edema; or definite decrease in kidney 
function; or hypertension at least 40 percent disabling under 
diagnostic code 7101 warrants a 60 percent rating.  
Persistent edema and albuminuria with BUN 40 to 80mg%; or 
creatinine 4 to 8mg%; or generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion warrants an 80 percent rating.  
Requiring regular dialysis, or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or BUN more than 80mg%; or creatinine more than 
8mg%; or markedly decreased function of kidney or other organ 
systems, especially cardiovascular warrants a 100 percent 
rating.  

Under Diagnostic Code 7101 for hypertension, a 10 percent 
rating is warranted when the disability is manifested by 
diastolic pressure predominantly 100 or more, or systolic 
pressure of 160 or more, or minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent rating requires that the evidence show that the 
diastolic pressure is predominantly 110 or more, or that 
systolic pressure is predominantly 200 or more.  A 40 percent 
rating is warranted when the diastolic pressure is 
predominantly 120 or more, and a 60 percent rating requires 
diastolic pressure predominantly 130 or more.  38 C.F.R. § 
4.104 (2009).

Except in cases where there is an absence of a kidney or 
there is chronic renal disease requiring regular dialysis, 
separate ratings are not to be assigned for any coexisting 
hypertension or heart disease.  38 C.F.R. § 4.115 (2009).

After review, the Board finds that an increased rating for 
the Veteran's renal insufficiency with hypertension is not 
warranted.

A March 2006 VA examination report reflects complaints of 
decreased appetite, easy fatigue, and a general feeling of 
malaise.  The Veteran stated that he continues to work and do 
his daily chores but finds himself exhausted at the end of a 
work day.  He reported being on vitamin D and two 
antihypertensive medications for his renal insufficiency and 
hypertension.  He reported difficulty with blood pressure 
control but denied any complications from hypertension.  He 
reported a urinary frequency of 8 times per day at intervals 
of 1.5 hours and 4 times per night at intervals of 1.5 hours.  
He denied any difficulty starting urination, urinary 
catheterization, drainage procedures, dilatation, etc.  
Lastly, he reported being hospitalized for five days in 
January 2006 for acute renal insufficiency from dehydration 
after a bout of gout and gastroenteritis.  

Examination revealed blood pressure readings of 150/95, 
155/100, and 150/95.  The Veteran was well nourished and 
developed and there were no signs of malaise.  There was no 
edema or varicosities of the lower extremities.  Laboratory 
results showed a BUN level of 34 and a creatinine level of 
1.9.  Urinalysis was negative for protein.  The examiner 
provided a diagnosis of hypertension and stated that the 
Veteran is asymptomatic with elevated blood pressure 
findings.  The examiner provided a diagnosis of renal 
insufficiency, noted the Veteran's complaints of easy fatigue 
and a general feeling of malaise, and stated that blood and 
urine tests were abnormal.  Lastly, the examiner stated that 
the Veteran does not suffer from hypertensive heart disease.

Given the above, the Board finds that the Veteran's 
disability has not been manifested by constant albuminuria 
with some edema, definite decrease in kidney function, or 
hypertension at least 40 percent disabling under diagnostic 
code 7101.  The urinalysis was negative for protein, so there 
was no albuminuria; there was also no evidence of edema.  
With a normal level of serum albumin, there was no sign of 
decrease in kidney function.  Lastly, the blood pressure 
readings would not warrant at least a 40 percent rating under 
Diagnostic Code 7101.  Thus, a higher rating is not warranted 
under Diagnostic Code 7541, evaluated as renal dysfunction.  

The Board has also considered other rating criteria to 
determine whether a higher rating is warranted.  The Board 
notes the Veteran's daytime voiding interval of 1.5 hours and 
awakening to void 4 times per night.  However, the Board 
observes that these manifestations warrant only a 20 percent 
rating under the rating criteria for urinary frequency.  
Thus, a higher rating is not warranted under these criteria.

The Board notes that the Veteran suffered a bout of acute 
renal insufficiency in January 2006.  However, given that the 
bout was acute and not reflective of his overall disability 
picture, the Board finds that the March 2006 VA examination 
report more accurately reflects his level of severity.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the Veteran's disability presents an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extra-schedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  In this regard, the Board notes that there is no 
evidence in the claims file of frequent periods of 
hospitalization or marked interference with employment due 
solely to the Veteran's disability.  He reported being 
hospitalized once for a bout of acute renal insufficiency 
and, although he reported being exhausted after a work day, 
he denied any interference with his job or daily chores.  As 
a result, the Board finds that the criteria for submission 
for assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell, 9 Vet. App. 
at 339; Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for rheumatoid 
arthritis has been received, the appeal is granted.

An increased rating for renal insufficiency with hypertension 
is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action is warranted on the claim for service connection for 
rheumatoid arthritis, on the merits, and the claim for 
service connection for gout.

As noted earlier, the record contains a positive rheumatoid 
factor and a positive ANA, both of which are indicative of 
rheumatoid arthritis, and a May 2001 VA examiner's opinion 
that the Veteran has rheumatoid arthritis.  However, an 
October 2001 VA examination report reflects the same 
examiner's opinion that it is less than likely that the 
Veteran has rheumatoid arthritis, either of the right 
shoulder or the lumbosacral spine.  The examiner explained 
that the positive rheumatoid factor is not specific for 
rheumatoid arthritis, noting that it is found in 5 percent of 
healthy persons and in persons with systemic lupus 
erythematosus, Sjogren's syndrome, chronic liver disease, 
infectious mononucleosis, and a host of other illnesses.  The 
record also reflects that subsequent tests revealed a 
negative ANA.  Lastly, diagnoses have included rule out 
lupus.

Given the above, the Board finds that the Veteran should be 
afforded a VA examination to determine whether he in fact has 
rheumatoid arthritis and, if so, whether it had its onset in 
service or is related to service.  In this regard, the Board 
observes that his service treatment records reflect 
complaints of joint pain.

The Veteran also seeks service connection for gout, claimed 
as secondary to arthritis.  As the claim for service 
connection for rheumatoid arthritis could affect the claim 
for service connection for gout, the Board finds that the 
claims are inextricably intertwined and a Board decision on 
the gout claim at this time would be premature.  See Parker 
v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both are 
adjudicated).

To ensure that all due process requirements are met, the RO 
should give the Veteran another opportunity to present 
information and/or evidence pertinent to the claims.  In this 
regard, during a March 2006 VA examination, the Veteran 
reported being hospitalized after a bout of gout and 
gastroenteritis in January 2006.  The RO should ask the 
Veteran to identify the name of this hospital.  The RO's 
notice letter to the Veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2009) (amending the relevant statute to clarify 
that VA may make a decision on the claims before the 
expiration of the one-year notice period).

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran and his 
representative a letter requesting that he 
provide sufficient information, and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the remaining claims.  The RO should 
specifically ask the Veteran to identify 
the hospital where he was treated after 
his bout of gout.

2.  The RO should assist the Veteran in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and/or responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any rheumatoid arthritis 
found.  His claims file should be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(at least 50 percent probable) that the 
Veteran has rheumatoid arthritis and, if 
so, whether it had its onset in service or 
is related to service.  In rendering the 
opinion, the examiner should address the 
positive rheumatoid factor and positive 
and negative ANAs as well as the May and 
October 2001 VA examination reports.  If 
the examiner finds that the Veteran as 
another relevant disability, such as 
lupus, then the examiner should provide an 
opinion as to whether it is at least as 
likely as not (at least 50 percent 
probable) that the lupus had its onset in 
service or is related to service.  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

4.  Thereafter, the RO should readjudicate 
the claims.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


